Citation Nr: 1037326	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1962 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2004 and 
February 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee which denied entitlement to 
the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional notification and evidentiary development is required 
before the issues of entitlement to service connection for 
bilateral hearing loss are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

In particular, the Board finds that the June 2006 VA examination 
report is inadequate for the purposes of a service connection 
determination.  A medical opinion is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  See Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-
08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
the present case, the examiner's opinion states in full "The 
etiology of the current hearing loss is unknown.  The Veteran's 
hearing was essentially the same when tested at release from 
active duty as at enlistment.  Both tests show hearing within 
normal limits except for a mild hearing loss at 3000 Hz in the 
left ear."  VA examination, June 2006.  This is problematic for 
three reasons.  
First, different legal standards apply based upon whether a noted 
defect preexisted military service, or was first noted therein.  
To this end, the examiner's notation that a mild hearing loss at 
3000 Hz in the left ear existed upon entry into service raises 
the question as to whether this constituted a preexisting left 
ear disease or injury manifested by hearing loss.  See 38 C.F.R. 
§ 3.306.  

Second, the examiner must consider, in addition to the in-service 
audiological test results, the Veteran's statements regarding the 
in-service acoustic trauma in which he reports being near an 
airplane on a flight deck aboard ship during takeoff and 
experiencing ear pain and bleeding for approximately two weeks 
afterward; as well as the Veteran's lay report of continuous 
symptoms of hearing problems after service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of in-service injury but relied on the service 
medical records to provide a negative opinion).  

Third, for the purposes of establishing entitlement to VA 
benefits, the etiology of a given disability need not be known 
with medical certainty.  Rather, the appropriate legal standard 
is whether the diagnosed hearing loss is "at least as likely as 
not" incurred or aggravated during the Veteran's active military 
service.  In plain language, this represents a mere likelihood of 
50 percent or greater.  An addendum to the present examination 
report is requested to provide an opinion applying the proper 
legal standard and resolving the remaining problems with the 
prior examination report, as directed in the remand instructions 
below.

To be clear, the Board concedes that a reported acoustic trauma 
occurred during service, and that the Veteran is currently 
diagnosed with bilateral hearing loss.  However, the question 
remains as to whether there is a medical relationship between the 
in-service incident and the current hearing loss.  To this end, 
the Veteran's service treatment records clearly note "deafness 
due to acoustic trauma (AS) NCD" identified upon separation 
examination in April 1964.  Notably however, for the benefit of 
the Veteran's understanding, "AS" is a common medical 
abbreviation for left ear, and "NCD" is used to mean not 
currently disabling.  Thus, the in-service notation repeatedly 
relied upon by the Veteran in support of his claim states in 
essence that a left ear acoustic trauma resulted in deafness that 
was no longer disabling at the time of the Veteran's separation 
examination in April 1964.  

Nonetheless, the Board will now request an additional medical 
opinion to apply the proper legal standard and opine with 
adequate supporting rationale as to the existence of a 
relationship, if any, between the in-service incident and the 
currently diagnosed bilateral hearing loss.  

The Board also notes that the Veteran refers to income from the 
Social Security Administration.  See Statement to Congressman, 
February 2008.  This statement appears to reference retirement 
income, as opposed to disability benefits.  However, out of an 
abundance of caution, the RO/AMC is asked to confirm whether this 
Veteran is currently receiving SSA disability benefits.  If so, 
VA has a duty to acquire a copy of the decision granting SSA 
disability benefits and the supporting medical documents upon 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  

In addition, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2010), 38 C.F.R. § 3.159 (2009), and relevant case law 
may not have been provided as it pertains to the claims of 
service connection for hearing loss of the left and right ears.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the Veteran.   

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims of service connection for hearing 
loss of the left and right ears, to 
include the rating criteria by which a 
disability granted service connection will 
be evaluated and how the effective date of 
that grant will be assigned.  

Also notify the Veteran of the information 
and evidence necessary to establish 
service connection for a pre-existing 
condition aggravated in active military 
service.  

2.  Contact the Veteran and/or the SSA for 
the purpose of determining if the Veteran 
is in receipt of SSA disability benefits 
versus retirement benefits.  Document the 
basis used to make this determination in 
the claims file.  If the Veteran is in 
receipt of SSA disability benefits, obtain 
a copy of the decision and all medical 
records relied upon by the SSA.  

3.  Obtain an addendum to the June 2006 
medical opinion from any appropriate 
provider with regard to the etiology of 
the Veteran's currently diagnosed hearing 
loss.  A new personal examination of the 
Veteran need not be ordered, unless the 
reviewing practitioner determines that a 
new examination is necessary.  

The reviewing practitioner is specifically 
asked to address the following:

(a)   A June 1962 audiogram conducted at 
the time of the Veteran's entrance to 
military service noted the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
15
LEFT
10
0
10
30
25

Given this information, is it at least as 
likely as not that these entrance 
audiometric results represent a left or 
right ear hearing loss injury or disease 
that pre-existed active duty service?  If 
so, please opine whether any such 
disability was permanently aggravated by 
service, reflected by an increase in 
severity during service.  The opining 
professional should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition versus a temporary flare-up of 
symptoms. 

(b)  The occurrence of an in-service 
acoustic trauma is conceded.  However, the 
reviewing practitioner is asked to opine 
as to whether the Veteran's currently 
diagnosed hearing loss of the left and 
right ears was "at least as likely as 
not" (probability of 50 percent or 
greater) incurred during the Veteran's 
active military service, to include as the 
relationship, if any, between the in-
service jet incident described by the 
Veteran and his present bilateral hearing 
loss.  To this end, the examiner must 
consider the Veteran's lay reports with 
regard to the in-service symptoms and any 
continued symptoms following service.  

For clarification, the term "as likely as 
not" does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
a given conclusion as it is to find 
against it.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In the event that a new examination is determined to be 
necessary, the purpose of that examination will be to obtain 
information or evidence (or both) which may be dispositive of the 
appeal.  Therefore, the Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


